ORDER
PER CURIAM
Ryan Handson (“Appellant”) appeals the judgment of the Circuit Court of the City of St. Louis, following a jury trial, convicting him of one count, of first-degree murder, one count of second-degree murder, two counts of armed criminal action, and one of count of first-degree burglary. In his sole point on appeal, Appellant argues that the trial court abused its discretion when it Overruled his objection to the 'admission of autopsy photos of his victims. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended' opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 30.25(b).